          Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 PYROTECHNICS MANAGEMENT, INC.,                         )
                                                        )
                                Plaintiff,              )
                                                        )        Civil Action No. 2:19-cv-00893-RJC
               v.                                       )
                                                        )         JURY TRIAL DEMANDED
 XFX PYROTECHNICS LLC and fireTEK.                      )
                                                        )
                                Defendants.             )


                                       AMENDED COMPLAINT

          Plaintiff, Pyrotechnics Management, Inc. (hereinafter “Pyrotechnics”) by its counsel,

Dentons Cohen & Grigsby P.C., files this Amended Complaint against Defendants XFX

Pyrotechnics LLC (“XFX”) and fireTEK, stating as follows:

                                    PRELIMINARY STATEMENT

          1.        This is an action for copyright infringement, tortious interference with prospective

contractual relations, and unfair competition seeking injunctive relief and damages arising out of

Defendants’ unauthorized copying, distribution, display, and sale of command/control protocols

in which Pyrotechnics owns the copyright; and arising out of the unauthorized distribution,

display and sale of fireTEK products that employ, use, reproduce, or contain such

command/control protocols (herein “the Infringing Good(s)”). On information and belief,

Defendant fireTEK has collaborated with XFX resulting in XFX’s liability for the distribution,

display, and sale of the Infringing Goods in this judicial district and throughout the United

States.
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 2 of 14




                                         THE PARTIES

       2.      Plaintiff, Pyrotechnics is a Pennsylvania corporation with a principal place of

business at 863 Benner Pike Ste. 100, State College, PA 16801-7315.

       3.      Pyrotechnics manufactures digital pyrotechnics firing systems and related

products that are used to create fireworks displays. Pyrotechnics sells such systems and products

worldwide, including in this judicial district. Many of those systems and products incorporate

the FireOne command/control protocols that Pyrotechnics authored and for which Pyrotechnics

is sole owner of all copyrights.

       4.      Upon information and belief, Defendant fireTEK is a Romanian corporation with

a place of business at Strada Silvestru 24A, Iaşi, Romania.

       5.      Upon information and belief, Defendant fireTEK is owned by Laurian Antoci.

       6.      Upon information and belief, fireTEK sells and displays digital pyrotechnic firing

equipment and related products worldwide, including in the United States. fireTEK is a

competitor of Pyrotechnics in the distribution and sale of digital pyrotechnics firing systems and

related products.

       7.      Defendant XFX is, on information and belief, a Pennsylvania limited liability

company with a place of business at 44 Ridgewood Drive, McDonald, Pennsylvania 15057.

       8.      On information and belief, XFX distributes and offers for sale fireTEK’s digital

pyrotechnics firing systems and related products in the United States.

       9.      Upon information and belief, XFX sells fireworks and fireTEK products

throughout the United States.




                                                2
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 3 of 14




                                JURISDICTION AND VENUE

       10.     This Court has original jurisdiction under 17 U.S.C. § 104 et seq. and 28 U.S.C.

§§ 1331 and 1338 based on acts of copyright infringement committed in the United States.

       11.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(a).

       12.     This Court has personal jurisdiction over XFX pursuant to 42 Pa. C.S. § 5301 and

Federal Rule of Civil Procedure 4(k) due to XFX’s formation under the laws of Pennsylvania

and its continuous and systematic business within Pennsylvania.

       13.     This Court has personal jurisdiction over fireTEK pursuant to 42 Pa. C.S. § 5322

and Federal Rule of Civil Procedure 4(k) due to fireTEK’s transacting business within

Pennsylvania, contracting to supply merchandise in Pennsylvania, and causing harm or tortious

injury in Pennsylvania.

                                 FACTUAL ALLEGATIONS

       14.     Plaintiff, Pyrotechnics has been a world leader in the manufacture and sale of

digital pyrotechnic firing systems for nearly twenty-five years.

       15.     Pyrotechnics digital pyrotechnic firing systems and related products are sold

under the brand name “FireOne” (herein “the FireOne Products”). FireOne systems and products

are also sometimes referred to as “F1” systems and products.

       16.     The FireOne brand is used in connection with a variety of digital pyrotechnic

firing systems and related products. Certain FireOne systems include FireOne field modules

which are used for remote ignition of pyrotechnic products such as fireworks.




                                                 3
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 4 of 14




       17.     FireOne field modules are activated through the use of FireOne’s

command/control protocol (the “Protocol”). The FireOne field modules use the Protocol to

communicate with a FireOne control panel.

       18.     In response to commands, the FireOne control panel uses the Protocol to

communicate to one or more FireOne field modules so as to cause the FireOne field modules to

execute certain predefined functions. Such functions include, but are not limited to, causing the

FireOne field modules to ignite pyrotechnic products that are electrically connected to the

FireOne field modules.

       19.     The Protocol enables the operator to use the FireOne control panel and FireOne

field modules to execute fireworks displays in which fireworks are ignited in a particular order

and at specific times.

       20.     Pyrotechnics has invested substantial time and money to develop the FireOne

system in which the Protocol is an integral and essential part.

       21.     The Protocol is an original work of authorship that is owned by Pyrotechnics and

that is protected under the U.S. copyright law. Pyrotechnics has registered its copyright in the

U.S. Copyright Office under Registration Number TX 8-738-709. A true copy of Certificate of

Registration of the U.S. Copyright Office is attached hereto as Exhibit A.

       22.     The U.S. Copyright Act grants certain exclusive rights to the owners of

copyrighted works. 17 U.S.C. § 106(1)-(5). Among other rights, the Act grants the owner of a

copyrighted work the exclusive right to reproduce the copyrighted work and the exclusive right

to display and distribute copies of the work by sale.

       23.     The U.S. Copyright Act grants to copyright owners the exclusive right to

determine whether to license their works for any parts of their copyright, including copying and




                                                 4
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 5 of 14




distribution, to whom they will grant such licenses, and terms on which they are willing to grant

such licenses. Pyrotechnics has not granted any license, permission, or authorization, either

directly or indirectly, to fireTEK, XFX, or any other party with respect to any Pyrotechnics’

copyrighted work, including the Protocol.

       24.     fireTEK is manufacturing, distributing, displaying, and selling fireTEK products

that fireTEK claims can control and/or communicate with Pyrotechnics’ FireOne products,

including but not limited to, fireTEK routers and fireTEK field modules. fireTEK further claims

that purchasing fireTEK routers eliminates the need to purchase FireOne control panels in order

to use FireOne field modules to orchestrate a pyrotechnics display.

       25.     On January 23, 2019, fireTEK posted information concerning its fireTEK routers

on several websites, including the fireTEK Facebook® page, the UK Fireworks Forum, and

pyrofan.com, among others. Copies of these posts are attached hereto as Exhibit B.

       26.     Each of fireTEK’s posts boasted that its new product “[c]an direct control F1

modules (no need F1 panels – it can replace it and add more useful features to end users” and

that the “fireTEK router can control up to 50 F1 modules.” See Ex. B.

       27.     When one user on pyrofan.com responded to the post requesting the price of the

new fireTEK routers, fireTEK responded, “[a]s price it will start from 1500 to 2000 depending

on the options you want to add: GPS and DMX. And if you pay only 400 (500 with internal

audio player and 550 with time code also) more for a fireTEK remote you can wireless control

your F1 modules with centralized and local error reports and even with possibility to local

control of each F1 router. Think about how much it cost a F1 wireless solution and it is not so

good like fireTEK wireless.” See Ex. B.




                                                5
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 6 of 14




       28.       These posts also embed a video posted by fireTEK owner Laurian Antoci on

youtube.com, also uploaded on January 23, 2019, which shows and demonstrates a fireTEK

router controlling a FireOne field module (the “YouTube Video”). A screenshot of the YouTube

Video is attached hereto as Exhibit C. The video is available at

https://www.youtube.com/watch?v=GAqe4NaJOuE&feature=youtu.be.

       29.         The YouTube Video again acknowledged in the description of the video that

“[t]his device can direct control F1 modules and replace F1 panels and add more useful features

to your F1 system.” See Ex. C.

       30.       fireTEK has admitted it had access to Pyrotechnics’ Protocol via reverse

engineering the FireOne products in its possession.

       31.       In order to control the FireOne field modules (a/k/a “the F1 modules”), the

fireTEK routers must incorporate the Protocol.

       32.       Without using the Protocol, the fireTEK routers cannot communicate with and

control the FireOne field module as shown in the YouTube Video.

       33.       Pyrotechnics has never authorized fireTEK to copy, distribute, display, sell or use

the Protocol.

       34.       Upon information and belief, XFX is the distributor of fireTEK’s products in the

United States.

       35.       XFX has distributed at least one Infringing Good to Zambelli Fireworks, a

professional fireworks company.

       36.       In letters dated March 18, 2019, Pyrotechnics complained to XFX and fireTEK

about their infringing activities. Copies of those letters are attached hereto as Exhibits D and E,

respectively.




                                                  6
         Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 7 of 14




        37.        Neither XFX nor fireTEK made any written response to the letters from

Pyrotechnics. The principal of fireTEK, Laurian Antoci, told Mr. Daniel Barker, the owner of

Pyrotechnics, that had he received the letters and admitted that the Protocol had been copied

from FireOne Products incorporated into fireTEK products. Further, Mr. Antoci told Mr. Barker

that he intended to continue to copy, distribute, sell and use the Protocol in fireTEK products

with no accounting to Pyrotechnics. Mr. Antoci further informed Mr. Barker that if Pyrotechnics

brought any legal proceeding against fireTEK, Mr. Antoci intended to delay and forestall any

final decision in such a proceeding for years and that, meanwhile, he would continue to copy,

distribute, sell and use the Protocol throughout the course of the proceeding.

        38.        In fact, in July 2019, Pyrotechnics Guild International, Inc., a trade organization

for pyrotechnicians in the United States, circulated its PGI Bulletin, a trade publication, which

included an advertisement from fireTEK again highlighting its “fireTEK to F1 compatibility”

and displaying an infringing router. It further claimed “fireTEK can control any F1 firing

module and improve F1 system capabilities …. fireTEK firing modules can be controlled from

any F1 control panel. Add to your F1 system the possibility to directly control any DMX device

automatically or semiautomatically, increase firing accuracy and speed up to 1 ms, ensure 100%

fire and more.” A copy of that advertisement is attached hereto as Exhibit F.

        39.        Phone numbers for Mr. Piacquadio and another XFX employee are listed as the

United States contacts on the fireTEK advertisement circulated in the PGI Bulletin. See Ex. F.

        40.        Moreover, Mr. Antoci has executed the threat he made in his meeting with Mr.

Barker by continuing in bad faith to develop additional Infringing Goods during the pendency of

this litigation.




                                                     7
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 8 of 14




       41.     On March 4, 2021, Pyrotechnics learned of a second Infringing Good sold by

fireTEK via a YouTube video posted by Morgan Luc, a principal of French pyrotechnics

company Étoiles 82. A screenshot of the video is attached hereto as Exhibit G. 1

       42.     In that video, a FireOne router is used to control fireTEK FTQ-16x64 firing

modules.

       43.     In order to communicate with the FireOne router as shown in the video, the

fireTEK modules must use, incorporate, or copy the Protocol.

       44.     Upon information and belief, fireTEK began displaying and selling these new

infringing fireTEK modules in Fall 2020.

       45.     On March 12, 2021, Pyrotechnics sent additional cease-and-desist letters to XFX

and fireTEK regarding the new infringing fireTEK modules.

       46.     In response to the second cease-and-desist letter, fireTEK did not deny that the

modules infringed Pyrotechnics’ copyright, but instead contended that the new infringing

modules were not being sold within the United States.

       47.     Contrary to that claim, these fireTEK modules are available for sale in the United

States via fireTEK’s webpage. A screenshot showing capability for ordering the infringing

modules from fireTEK’s website to be shipped to this judicial district is attached hereto as

Exhibit H.

       48.     Upon information and belief, fireTEK has already displayed and sold the fireTEK

modules in the United States and is continuing to do so via its website.




1
       Although it appears that the video has since been made private, Pyrotechnics has a copy
       of the video in its possession that it can provide to the Court.



                                                 8
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 9 of 14




       49.     fireTEK and XFX have infringed (and continues to infringe), and caused others to

infringe, Pyrotechnics’ exclusive rights under 17 U.S.C. § 106 by the unauthorized importation,

distribution, display, use and sale of Infringing Goods that incorporate, copy, or use the Protocol.

       50.     The Copyright Act authorizes awards of statutory damages of up to $150,000 per

work for willful infringements and awards of attorney’s fees to the prevailing party, among other

relief. 17 U.S.C. § 504.

       51.     The Copyright Act also grants this Court the authority to issue injunctive relief on

a nationwide basis to prevent further infringements such as the infringing acts that have been

committed and continue to be committed by XFX and fireTEK. 17 U.S.C. § 502.

       52.     Pyrotechnics has been (and continues to be) irreparably harmed by Defendants’

continued copyright infringement and unfair competition as described herein for which there is

no adequate remedy at law. Unless restrained by the Court, Pyrotechnics will continue to be

irreparably injured by Defendants’ unlawful conduct.

                           COUNT I: COPYRIGHT INFRINGEMENT

       53.     Pyrotechnics repeats and incorporates by reference, as if fully set forth herein,

paragraphs 1 through 52 above.

       54.     Pyrotechnics is the copyright owner of the Protocol as described above.

       55.     Pyrotechnics has not authorized fireTEK or XFX to make any use of

Pyrotechnics’ copyrighted work by copying, reproducing, displaying, importing, distributing or

selling any Infringing Goods.

       56.     Defendants’ importation, distribution, display, and sale of the Infringing Goods

has violated (and continues to violate) the exclusive rights of Pyrotechnics under 17 U.S.C. § 106

in the Protocol. Among other things, and without limitation, Defendants have copied the




                                                 9
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 10 of 14




copyrighted works of Pyrotechnics, imported or caused to be imported those copies to the United

States, and displayed and distributed those copies for sale within this judicial district and

throughout the United States.

       57.        Defendants’ acts complained of herein violate 17 U.S.C. § 106 of the Copyright

Act, and have been undertaken in reckless and willful disregard for Pyrotechnics’ rights in and to

its copyrights.

       58.        Unless and until enjoined by this Court, the acts of Defendants complained of

herein will continue unabated, all to the continuing damage and detriment of Pyrotechnics, for

which Pyrotechnics has no adequate remedy at law.

  COUNT II: TORTIOUS INTERFERENCE WITH PROSPECTIVE CONTRACTUAL
                            RELATIONS

       59.        Pyrotechnics repeats and incorporates by reference, as if fully set forth herein,

paragraphs 1 through 58 above.

       60.        Upon information and belief, Defendants have intentionally and improperly

interfered with, and continue to interfere with, Pyrotechnics’ prospective contractual

relationships with customers by inducing or otherwise causing them not to enter into contracts

with Pyrotechnics by marketing and selling products that infringe upon Pyrotechnics’

copyrighted Protocol.

       61.        Such interference by Defendants is not privileged.

       62.        As a direct and proximate result of Defendants’ wrongful conduct, Pyrotechnics

has been damaged in its business and reputation, has suffered irreparable harm and will continue

to suffer immediate and irreparable harm unless and until Defendants are enjoined from their

wrongful conduct.




                                                   10
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 11 of 14




       63.     Pyrotechnics’ remedies at law are not adequate, and it cannot be fully

compensated by an award of money damages alone.

       64.     Defendants’ wrongful acts, as more fully described above, will continue unless

enjoined.

                            COUNT III: UNFAIR COMPETITION

       65.     Pyrotechnics repeats and incorporates by reference, as if fully set forth herein,

paragraphs 1 through 64 above.

       66.     Pyrotechnics and Defendants compete against one another in the pyrotechnics

industry, as each sells digital pyrotechnics firing systems.

       67.     Pyrotechnics has a legitimate business interest in the copyrighted Protocol that is

being unlawfully infringed by Defendants, as alleged above, and in protecting its customer

relationships from unlawful interference.

       68.     Defendants have engaged in deliberate acts of unfair competition against

Pyrotechnics including, but not limited to, Defendants’ infringement of Pyrotechnics’ copyright

and Defendants’ intentional interference with Pyrotechnics’ prospective contractual relationships.

       69.     As a direct and proximate result of Defendants’ wrongful conduct, Pyrotechnics

has suffered damages and immediate and irreparable harm and will continue to suffer such harm

and damage unless and until Defendants are enjoined from such conduct.

                                     REQUESTED RELIEF

       WHEREFORE, Pyrotechnics prays that judgment be entered in its favor and against

Defendants, as follows:

               a.      The Court adjudge and declare that Defendants have infringed

Pyrotechnics’ copyright in violation of 17 U.S.C. § 101, et seq.;



                                                 11
       Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 12 of 14




               b.      The Court award Pyrotechnics statutory damages under the Copyright Act

in the amount of $150,000 per work infringed, actual damages, and exemplary damages for

Defendants as determined by the Court for Defendants’ willful infringing acts;

               c.      The Court award Pyrotechnics its actual, exemplary, and punitive damages

arising out of Defendants’ copyright infringement, tortious interference with prospective

contractual relations, and unfair competition, plus the profits derived by Defendants’ wrongful

use of Pyrotechnics’ copyrighted works;

               d.      The Court permanently enjoins Defendants, their officers, agents, servants,

and employees as well as those persons or affiliated companies in active concert or participation

with them, from infringing any of Pyrotechnics’ exclusive rights under the Copyright Act,

including but not limited to, importing, distributing, displaying, copying and selling copies of

Pyrotechnics’ copyrighted works;

               e.      The Court award Pyrotechnics’ its costs and expenses, including

reasonable attorneys’ fees; and

               f.      The Court grant such further and additional relief as this Court may deem

just and proper.

                                    JURY TRIAL DEMAND

       Pyrotechnics requests a trial by jury as to all issues so triable.




                                                  12
       Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 13 of 14




                                           Respectfully submitted:

                                           DENTONS COHEN & GRIGSBY P.C.

                                           By: /s/ Kevin C. Harkins
                                              Kevin C. Harkins
                                              PA. I.D. No. 59915
                                              Fred L. Tolhurst
                                              PA. I.D. No. 22040
                                              Lucy E. Hill
                                              PA. I.D. No. 323731

                                              DENTONS COHEN & GRIGSBY P.C.
                                              625 Liberty Avenue
                                              Pittsburgh, PA 15222-3152
                                              (412) 297-4900

                                              Counsel for Plaintiff,
Dated: April 27, 2021                         Pyrotechnics Management, Inc.
3060756.v2




                                      13
        Case 2:19-cv-00893-RJC Document 134 Filed 04/27/21 Page 14 of 14




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of April, 2021, the foregoing Amended Complaint

was filed with the Court electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt. Parties

may access this filing through the Court’s system.



                                                         /s/ Kevin C. Harkins
